                           Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 1 of 11



                     1   Maria S. Bellafronto (State Bar No. 161994)
                         mbellafr@hopkinscarley.com
                     2   Jedidiah L. Dooley (State Bar No. 240105)
                         jdooley@hopkinscarley.com
                     3   HOPKINS & CARLEY
                         A Law Corporation
                     4   The Letitia Building
                         70 S. First Street
                     5   San Jose, CA 95113-2406
                     6   mailing address:
                         P.O. Box 1469
                     7   San Jose, CA 95109-1469
                         Telephone:    (408) 286-9800
                     8   Facsimile:    (408) 998-4790
                     9   Attorneys for Plaintiff Judith Jenkins
                   10                                    UNITED STATES DISTRICT COURT

                   11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                   12                                          OAKLAND DIVISION

                   13    JUDITH JENKINS,                                  CASE NO. 4:19-CV-08350-KAW
                   14                        Plaintiff                    JOINT CASE MANAGEMENT
                                                                          STATEMENT
                   15             v.
                                                                          Hearing Date: May 12, 2020
                   16    JEFFREY WILLIAM TRUEMAN, an                      Time: 1:30 p.m.
                         individual; JOHN BULLOCK, an                     Location: Ronald Dellums Federal Building
                   17    individual; JEFF BULLOCK, an                               1301 Clay Street
                         individual; ALCOVE MEDICAL, INC., a                        Oakland, CA 94612
                   18    Utah corporation; SCIENCE MEDICAL,
                         LLC dba BLUE HARBOR MEDICAL,                     Date Action Filed: December 20, 2019
                   19    LLC, a Utah limited liability company, and       Trial Date: TBD
                         DOES 1 through 10, inclusive,
                   20
                                             Defendants.
                   21

                   22

                   23             Pursuant to Rule 16 and Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule

                   24    16-9, the Standing Order for All Judges of the Northern District of California re Contents of Joint

                   25    Case Management Statements, and the Court’s Order re Initial Case Management Scheduling

                   26    (Dkt. # 8), Plaintiff Judith Jenkins (“Plaintiff” or “Jenkins”) and Defendant Jeffrey William

                   27    Trueman, Defendant Jeff Bullock, Defendant John Bullock (“Trueman,” “Jeff Bullock,” “John

                   28    Bullock” and collectively with Plaintiff, the “Parties”), by and through their undersigned counsel,
H OPKINS & C ARLEY       530\3515226.4
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                              Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 2 of 11



                     1   submit the following Joint Case Management Statement to assist the Court with issuing a
                     2   Scheduling Order on March 24, 2020. The Parties are filing this Joint Case Management
                     3   Statement following the telephonic meeting of counsel held on March 2, 2020, as well as
                     4   successive communications between counsel.
                     5            The positions set forth in this report are based on counsel’s current understanding of the
                     6   legal and factual issues involved in the case. The Parties acknowledge that as discovery proceeds
                     7   and the case progresses, the beliefs and views set forth herein may change or evolve. Counsel
                     8   met and conferred to consider the nature and basis of their claims and defenses and the
                     9   possibilities for a prompt settlement or resolution of the case, to arrange for the disclosures
                   10    required by Rule 26(a)(1), and to develop a proposed discovery plan that indicates the Parties’
                   11    views and proposals concerning the following:
                   12    1.       Jurisdiction and Service
                   13             All parties to the action have been served. Defendant Jeffrey Trueman filed his answer on
                   14    or about March 16, 2020. Defendants John Bullock and Jeff Bullock agree to provide their
                   15    responsive pleading on May 5, 2020. Science Medical, and Alcove Medical have agreed to
                   16    provide their responsive pleading on or before May 8, 2020.
                   17             The Parties agree that no issues exist regarding personal jurisdiction. Defendants
                   18    Trueman, Jeff and John Bullock, Science Medical and Alcove Medical assert that venue is not
                   19    proper in this court and will move the court to transfer venue to the District of Utah should the
                   20    scheduled mediation, set for May 20, 2020, not resolve this dispute.
                   21             Plaintiff Jenkins has set forth claims pursuant to the Securities and Exchange Act of 1934
                   22    (the “Exchange Act”), 15 U.S.C. § 78a et. seq. This Court has original subject matter jurisdiction
                   23    over Exchange Act claims pursuant to 28 U.S.C. § 1331 and § 27 of the Exchange Act, 15 U.S.C
                   24    § 78aa. This Court has pendent jurisdiction over the state law claims pursuant to 28 U.S.C.
                   25    § 1367 in that said claims are joined with substantially related claims under the Exchange Act.
                   26    2.       Chronology of Facts and Principal Factual Issues in Dispute
                   27             A.     Plaintiff’s Statement of Facts
                   28             This action arises out of Defendants’ fraudulent conduct surrounding Jenkins’ $1 million
H OPKINS & C ARLEY       530\3515226.4                                    -2-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                           Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 3 of 11



                     1   investment in Science Medical, LLC (“Science Medical” or the “Company”). More specifically,
                     2   in or around 2015, Defendants approached Jenkins about investing in Science Medical. In order
                     3   to entice Jenkins to invest, Defendants explained that Science Medical was an emerging company
                     4   based out of Utah that provided a great investment opportunity for Jenkins with huge potential
                     5   upside and the ability to “save lives” from a breathing device the company developed and was in
                     6   the process of getting patented with FDA approval. In connection with the initial pitch,
                     7   Defendants also provided Jenkins with a marketing brochure, setting forth various financial
                     8   projections, including demonstrating that the Company expected substantial revenue and profits
                     9   in the near future. Later, Defendants also explained that the Company was offering for sale
                   10    disposable bed sheets for use in hospitals that similarly had a significant financial upside. Based
                   11    on the information provided to her by Defendants, Jenkins made three investments in Science
                   12    Medical in late 2015 and early 2016 totaling $1 million.
                   13           Despite her trust in Defendants, in particular her former financial advisor Defendant
                   14    Trueman, Jenkins has recently discovered that the representations made to her were false and
                   15    omitted material information. Solely by way of example, Jenkins has recently learned that at the
                   16    time of Defendants’ solicitation of her investment in the Company (i) the Company had little to
                   17    no working capital, (ii) the Company had already burned through all of its prior investment funds
                   18    from other third party investors (which was more than Defendants originally expected to raise);
                   19    (iii) the Company still did not have a viable, FDA approved, product to sell; and (iv) the
                   20    Company was on pace to lose hundreds of thousands of dollars in 2015 alone – a stark contrast
                   21    from the promising financial picture Plaintiff was presented during the Defendants’ sales pitches.
                   22           As a result of Defendants’ conduct, Plaintiff seeks rescission of Plaintiff’s investment in
                   23    Science Medical, damages in an amount no less than $1,000,000, punitive damages, treble
                   24    damages pursuant to California Welfare & Institutions Code section 15610.30, et. seq., and
                   25    attorneys’ fees and costs.
                   26           B.      Defendants’ Statement of Factual Issues in Dispute
                   27           This action arises out of Jenkins’ $1 million investment in Science Medical. Jenkins, as a
                   28    sophisticated investor reviewed disclosures from the Defendants as provided by Trueman and
H OPKINS & C ARLEY       530\3515226.4                                  -3-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                              Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 4 of 11



                     1   after signing the same, chose to invest in Science Medical. All representations and
                     2   communications by Trueman were truthful to the best of his knowledge and he made no
                     3   misrepresentation to Jenkins at any time. Jenkins signed disclosure documents and knowingly
                     4   took upon her the risks involved with investing in a start up company. Trueman relied on the
                     5   Bullocks to provide him with accurate information and to ensure that Science Medical was in all
                     6   ways compliant with all laws and regulations. Trueman truthfully provided all relevant and
                     7   available information at his disposal to Jenkins so she could decide whether to invest in Science
                     8   Medical.
                     9            After being fully informed, having reviewed and signed a disclosure statement, Jenkins
                   10    chose to make three investments in Science Medical in late 2015 and early 2016 totaling $1
                   11    million. Trueman did not make any commission on funds invested by Jenkins and received no
                   12    commissions whatsoever from Science Medical or the Bullocks, who had exclusive control over
                   13    the company’s finances.
                   14             All of the representations Trueman made to Jenkins were true and Trueman did not omit
                   15    any material information. Defendant Trueman had no control over the disposition of funds
                   16    invested in Science Medical. The Bullock Defendants were in exclusive control of the finances of
                   17    Science Medical and made representations to Trueman that Trueman relied upon and conveyed to
                   18    Jenkins and others.
                   19             As a result of Plaintiffs’ baseless allegations of fraud and bad faith against Trueman, he
                   20    seeks an award of his attorney’s fees and costs incurred in this matter.
                   21    3.       Legal Issues
                   22             (1) Whether Defendants violated the Federal Securities Laws;
                   23             (2) Whether Defendants violated the State of California’s Securities Laws;
                   24             (3) Whether Defendants committed Fraud;
                   25             (4) Whether Defendants Aided and Abetted Fraud;
                   26             (5) Whether Defendants Breached their Fiduciary Duties; and
                   27             (6) Whether Defendants committed Financial Elder Abuse.
                   28
H OPKINS & C ARLEY       530\3515226.4                                    -4-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                              Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 5 of 11



                     1   4.       Motions
                     2            Christopher Hill, prior counsel for Defendants Jeff Bullock and John Bullock filed a
                     3   Motion to Withdraw as Attorney on March 2, 2020, and which was set for hearing on March 5,
                     4   2020 at 1:30 p.m. That motion was granted on or about March 5, 2020.
                     5            Defendant Trueman intends to file a motion to transfer venue to the District of Utah
                     6   should the scheduled mediation, set for May 20, 2020, not resolve the dispute .
                     7            The Parties may file dispositive motions at a later time in the action, and may also file
                     8   discovery and pre-trial motions as necessary.
                     9   5.       Amendment of Pleadings
                   10             The parties propose the last day to amend pleadings be October 31, 2020.
                   11    6.       Evidence Preservation
                   12             The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
                   13    Stored Information. The Parties have met and conferred pursuant to Fed. R. Civ. P. 26(f)
                   14    regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues
                   15    reasonably evident in this action. All Parties have taken steps to preserve relevant paper and
                   16    electronic documents.
                   17    7.       Disclosures
                   18             The Parties stipulated to exchange Rule 26 Initial Disclosures on March 31, 2020. The
                   19    Parties have also stipulated that Defendants Jeff and John Bullock, Science Medical and Alcove
                   20    Medical will provide initial disclosures by May 8, 2020.
                   21    8.       Discovery
                   22             A.     Scope of Anticipated Discovery and No Modification to Rules
                   23             The Parties anticipate serving written discovery and taking percipient witness depositions
                   24    with respect to the claims at issue in the complaint. The Parties agree there is no need for a plan
                   25    for phased discovery, nor a plan for discovery that falls outside the bounds of the limits
                   26    proscribed by the Federal Rules of Civil Procedure. As of the date of this statement, the only
                   27    discovery that has been conducted is that Plaintiff has served several third party subpoenas.
                   28
H OPKINS & C ARLEY       530\3515226.4                                    -5-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                           Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 6 of 11



                     1          B.      ESI Stipulation
                     2          The Parties anticipate stipulating to an e-discovery order, and in the interim agree on the
                     3   following procedures for disclosure of electronically stored information (“ESI”):
                     4          Each scanned hard copy document and electronic document shall be produced in
                     5   electronic format, with TIFF image files and load files suitable for Concordance-compatible
                     6   litigation support review databases (e.g. Catalyst and DISCO). Each file shall have a unique
                     7   production number in the file name, followed by the appropriate file extension. If a document is
                     8   more than one page, the unitization of the document and any attachments and/or affixed notes
                     9   shall be maintained as they existed in the original document, and multiple documents shall not be
                   10    merged into a single record. Documents shall be produced in text-searchable format with OCR
                   11    provided for content (other than material redacted). Each document image shall contain a footer
                   12    with a sequentially ascending production number and any confidentiality label. Absent a showing
                   13    of good cause, no party need restore any form of media upon which backup data is maintained in
                   14    a party’s normal or allowed processes, including but not limited to backup tapes, disks, SAN, and
                   15    other forms of media.
                   16           C.      Protective Order
                   17           The parties do not anticipate seeking a protective order governing the review and
                   18    dissemination of documents produced in this action.
                   19           D.      Privilege Issues
                   20           The parties agree that responsive documents and communications with outside litigation
                   21    counsel covered by applicable privileges (i.e. the attorney-client privilege and/or work product
                   22    doctrine) leading up to and following the December 20, 2019 filing of the complaint need not be
                   23    identified on any privilege log.
                   24           The Parties also agree that communications between any testifying expert and any
                   25    attorney for either party do not need to be “logged” to be protected, and that the parties will
                   26    provide only the communications exempt from protection under Rule 26, such as those relating to
                   27    compensation or identifying facts or assumptions considered or relied upon.
                   28             The Parties further agree that if any privileged document or communication is
H OPKINS & C ARLEY       530\3515226.4                                     -6-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                              Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 7 of 11



                     1   inadvertently produced or disclosed during the course of this case, the party receiving any such
                     2   information shall promptly notify the producing party of the suspected inadvertent disclosure.
                     3   The receiving party will refrain from examining the material any further, and must not use or
                     4   disclose the information until the claim is resolved by agreement of the Parties or with guidance
                     5   from the Court. If the producing party indicates that the material at issue is privileged material
                     6   that was inadvertently disclosed, it shall provide timely written notice, and the receiving party
                     7   must immediately return, sequester, or destroy the specified information and any copies it has;
                     8   must take reasonable steps to retrieve the information if the party disclosed it before being
                     9   notified; and may promptly present the information to the court under seal for a determination of
                   10    the claim. The Parties agree that prompt notice of an inadvertent disclosure constitutes
                   11    reasonable steps to rectify the error pursuant to Federal Rule of Evidence 502(b).
                   12    9.       Class Actions
                   13             This case is not a class action.
                   14    10.      Related Cases
                   15             There are no related cases.
                   16    11.      Relief
                   17             Plaintiff Jenkins seeks the following relief:
                   18                     Monetary damages in excess of $1,000,000, plus interest;
                   19                     Punitive damages;
                   20                     Treble damages pursuant to California Welfare & Institutions Code section
                   21                      15610.30, et.seq;
                   22                     Recession of Plaintiff’s investment in Science Medical;
                   23                     An award of Plaintiff’s attorney’s fees and costs in this action.
                   24             Defendants anticipate seeking the following relief:
                   25             Trueman seeks an award of attorney’s fees and costs incurred in this matter.
                   26    12.      Settlement and ADR
                   27             The parties agreed to attend private mediation with Hon. Alfred Chiantelli (Ret.) on or
                   28    about May 20, 2020. Due to COVID-19 issues, however, the parties have decided to reschedule
H OPKINS & C ARLEY       530\3515226.4                             -7-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                           Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 8 of 11



                     1   the mediation to June and to hold that mediation in Utah.
                     2   13.      Consent to Magistrate Judge for All Purposes
                     3            Plaintiff and Defendant Trueman have agreed to have a Magistrate Judge preside over the
                     4   entire action.
                     5   14.      Other References
                     6            The Parties agree this case is not suitable for reference to binding arbitration, a special
                     7   master, or the Judicial Panel on Multidistrict Litigation.
                     8   15.      Narrowing of Issues
                     9            Given the early stage of this lawsuit, the Parties do not believe any issues may be
                   10    narrowed at this time. The Parties will work in good faith to narrow any issues and to expedite
                   11    the presentation of evidence at trial as opportunities arise.
                   12    16.      Expedited Trial Procedure
                   13             The Parties agree this action is not appropriate for the Expedited Trial Procedures of
                   14    General Order No. 64 Attachment A.
                   15    17.      Proposed Schedule for Discovery, Motions, and Trial
                   16             Plaintiff estimates a 6-7 day trial, and proposes the following schedule:
                   17             Trial Dates:                           July 19, 2021 through July 27, 2021
                   18                                                            (Est. 6-7 day jury trial)
                   19             Pre-trial Conference:                  Wednesday, July 14, 2021
                   20             Dispositive Motion Hearing Cutoff: Thursday, April 22, 2021
                   21             Expert Discovery Cutoff:               February 5, 2020
                   22             Expert Disclosures:                    November 16, 2020 (initial) and
                   23                                                    December 16, 2020 (rebuttal)
                   24             Non-Expert Discovery Cutoff:           Friday, October 30, 2020
                   25             Defendant Trueman estimates a 5-day trial, and proposes the following schedule:
                   26             Trial Dates:                           July 19, 2021 through July 27, 2021
                   27                                                            (Est. 6-7 day jury trial)
                   28             Pre-trial Conference:                  Wednesday, July 14, 2021
H OPKINS & C ARLEY       530\3515226.4                                    -8-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                           Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 9 of 11



                     1            Dispositive Motion Hearing Cutoff: Thursday, April 22, 2021
                     2            Expert Discovery Cutoff:               February 5, 2021
                     3            Expert Disclosures:                    November 16, 2020 (initial) and
                     4                                                   December 16, 2020 (rebuttal)
                     5            Non-Expert Discovery Cutoff:           Friday, October 30, 2020
                     6   18.      Trial
                     7            The Parties anticipate needing 6-7 days for the jury trial Plaintiff requested in this action.
                     8   19.      Disclosure of Non-party Interested Entities or Persons
                     9            Plaintiff has filed the “Certification of Interested Entities or Persons” required by Civil
                   10    Local Rule 3-15. Plaintiff certified that it does not have a parent corporation and there is no
                   11    publicly held corporation that owns stock. Plaintiff likewise certified that it does not have a
                   12    parent corporation and that no publicly held corporation holds 10% or more of its stock.
                   13    20.      Professional Conduct
                   14             All attorneys of record for the Parties have reviewed the Guidelines for Professional
                   15    Conduct for the Northern District of California.
                   16    21.      Other Matters
                   17             In April 2020, lead counsel for Defendants Science Medical, LLC, Alcove Medical, LLC,
                   18    Jeff Bullock and John Bullock passed away. While those Defendants currently have Utah
                   19    counsel, they are currently looking for new California counsel and anticipate that they may be
                   20    able to have new counsel in place by May 8, 2020.
                   21    Dated: May 5, 2020                                   HOPKINS & CARLEY
                                                                              A Law Corporation
                   22

                   23                                                         By: /s/ Jedidiah L. Dooley
                                                                                 Maria S. Bellafronto
                   24                                                            Jedidiah L. Dooley
                                                                                 Attorneys for Plaintiff Judith Jenkins
                   25

                   26

                   27

                   28
H OPKINS & C ARLEY       530\3515226.4                                     -9-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                          Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 10 of 11



                     1   Dated: May 5, 2020                          JEFFREY TRUEMAN
                     2

                     3                                               By: /s/ Jeffrey Trueman
                                                                        Jeffrey Trueman
                     4

                     5   Dated: May 5, 2020                          JEFF BULLOCK

                     6

                     7
                                                                     By: /s/ Jeff Bullock
                     8                                                  Jeff Bullock
                     9

                   10
                         Dated: May 5, 2020                          JOHN BULLOCK
                   11

                   12

                   13                                                By: /s/ John Bullock
                                                                        John Bullock
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY       530\3515226.4                           - 10 -
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
                          Case 4:19-cv-08350-KAW Document 33 Filed 05/05/20 Page 11 of 11



                     1
                                                 CERTIFICATION PURSUANT TO L.R. 5-1(i)(3)
                     2
                                  Pursuant to Local Rule 5-1(i)(3), I hereby certify that I have obtained the concurrence in
                     3
                         the filing of this document from all the signatories for whom a signature is indicated by a
                     4
                         “conformed” signature (/s/) within this e-filed document and I have on file records to support this
                     5
                         concurrence for subsequent production for the Court if so ordered or for inspection upon request.
                     6
                                  Executed on May 5, 2020, at San Jose, California.
                     7

                     8
                                                                                  /s/ Jedidiah L. Dooley
                     9                                                            Jedidiah L. Dooley, Esq.

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY       530\3515226.4                                   - 11 -
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO
                         JOINT CASE MANAGEMENT STATEMENT
                         CASE NO. _4:19-CV-08350-KAW__________
